Ethridge, J.,
delivered the opinion of the court.
The Gloster Compress & Trading Company is a corporation owning a compress and warehouse in the town of Gloster. This is an appeal from an assessment by the town of Gloster upon said property. The property had formerly been assessed at five thousand dollars but was assessed in the present instance by the municipal authorities at fifteen thousand dollars, the assessment having been made on the 5th day of October, as to this particular property, and said assessment entered on the roll on said 5th day of October. On the following day the agent of the appellant appeared before the board and protested against said assessment and asked that - it be reducec to ten thousand dollars, which the board declined to do. The roll as an entirety was approved on the 18th day of October at an adjourned meeting, and on the 21st of October petition for appeal to the circuit court, was filed. When the ease reached the circuit court on apneal a motion to dismiss because the appeal was not filed with • in five days after the assessment was made. The court *586overruled this motion to dismiss, and we think correctly so, as there could he no appeal until the roll had heen approved.
On the trial of the case in the circuit court the plaintiff, or appellant, introduced testimony showing that after the compress was erected that the cotton industry in and around Gloster was practically destroyed by the boll weevil, and that the business of compressing had been abandoned, and that the building and warehouse was much reduced in value by reason of the destruction of the cotton industry and the financial conditions in and around Gloster following the advent of the boll weevil. The plaintiff also introduced testimony of so'me of the officers and stockholders of the corporation showing that the property had been offered for sale for ten thousand dollars, and that in their judgment that would be a fair price for the compress and property of the company, and that they would be glad to sell for that amount. One of the witnesses was asked to state whether or not the compress was for sale, and, if it is for sale, at what figure, and the answer was that it “is for sale, and we would entertain a reasonable bid for the same, having offered it at ten thousand dollars, and willing to accept seven thousand five hundred.” This-question and answer was objected to and objection sustained. Witness was then asked to “please state whether or not you have ever in the past three years offered said compress for' sale, and, if so, state the names of the parties and the price at which you offered same,” and answered, “Upon an inquiry from Mr. G. TI. Barney, we, in our letter of January 23,1915; offered the property at ten thousand dollars, and in our letter of February 6, 1915, to Mr. C. A. Gordon, Port Gibson Miss, we again offered the compress property including everthing for ten thousand dollars.” This question and answer was objected to, objection sustained by the court, and the testimony excluded. Witness was then asked “whether or not such offer was in the *587nature of a forced sale or whether you really believed, such offer to be a just valuation at the. prevailing conditions in the adjacent cotton belt,” and answered, “Our offer was by no means in the nature of a forced sale, and we believe the price at which we offered it a fair valuation under the prevailing conditions.” Witness was then asked, “Please state whether or not you are willing to take ten thousand dollars for this property,” and answered, “We are willing to sell the property for ten thousand dollars.” Each of these questions and answers were objected to, and objection sustained by the court. There was other testimony of similar import, but the trial judge seems to have based his rulings upon the idea that the witnesses would have to qualify with knowledge of value and testify directly to. the actual value of the property. We think the evidence was competent on the question of value. Considerable latitude is allowed in questions of value, and taking the testimony in this case from the witnesses with their knowledge of the conditions and surroundings, we think the testimony should have gone to the jury. The court gave a peremptory instruction at the conclusion of the testimony for appellees after sustaining these objections and ruling out this evidence. We think the case should have gone to the jury under proper instructions, and that the testimony should have been admitted and gone to the jury on the question of value with the other evidence in the case.
Judgment is reversed, and the cause remanded.

Reversed and remanded.